EXHIBIT 10.2



WAIVER AGREEMENT


THIS WAIVER AGREEMENT (this “Waiver” or this “First Amendment to Credit
Agreement”) is made as of the 22nd day of September, 2009 by and among LOJACK
CORPORATION (“LoJack”), the Canadian Borrowers and Foreign Borrowers listed on
Schedule 1 to the Credit Agreement referred to below (collectively with LoJack,
the “Borrowers”), the U.S. Guarantors and Canadian Guarantors listed on the
signature pages hereof (collectively, the “Guarantors”), the Revolving Credit
Lenders, the Term Loan Lenders and the Canadian Lenders listed on the signature
pages hereof (each, a Lender, and collectively, the “RequiredLenders”), RBS
CITIZENS, NATIONAL ASSOCIATION (successor by merger to Citizens Bank of
Massachusetts), as Administrative Agent and Issuing Bank for itself and each of
the other Lenders (the “Agent”), and ROYAL BANK OF CANADA, as the Canadian
Lender.  Capitalized terms used herein without definition shall have the
respective meaning assigned to such terms in the Credit Agreement


RECITALS


WHEREAS, Borrowers, Guarantors, the Lenders and Agent are party to that certain
Multicurrency Revolving Credit and Term Loan Agreement, dated as of July 20,
2007 (as the same may be amended and in effect from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended credit to Borrowers on
the terms set forth therein;
 
WHEREAS, the Borrowers and Guarantors are entering into a settlement agreement
(the “Settlement Agreement”) on or about the date hereof to settle the Kington
Proceedings as defined on Exhibit A hereto;
 
WHEREAS, the Borrower and Guarantors have requested that the Agent and the
Required Lenders waive certain specified defaults or Events of Default that may
arise under the Credit Agreement by reason of the Settlement Agreement; and the
Agent and the Required Lenders are willing to agree to such a waiver,
conditioned on the agreements and covenants contained in this Waiver Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.  Definitions.  Capitalized terms used herein are defined on Exhibit A hereto
or, if not defined thereon, shall have the definitions given in the Credit
Agreement.


2.  Waiver.  Subject to and conditioned upon the other terms, conditions and
covenants contained herein, the Required Lenders hereby agree to waive any
Specified Defaults that now exist or may hereafter arise solely on account of
the payment or proposed payment by the Borrowers of the Settlement Amount.  For
the avoidance of doubt, a breach of a financial covenant due to the payment by
the Borrowers of the Settlement Amount shall be deemed a Specified Default only
if the Borrowers otherwise would have been in compliance with the financial
covenant absent the payment or proposed payment of the Settlement Amount.


3.      Conditions Precedent.  The Agent’s and the Lenders’ agreements contained
herein are conditioned upon the following conditions precedent and conditions
subsequent.  Upon the Required Lenders’ reasonable determination that a breach
of any of the conditions set forth below has occurred, the waivers contained in
Section 2 shall automatically terminate (the earliest such event to occur, the
“Termination Date”).

 
 

--------------------------------------------------------------------------------

 

(a)  Borrowers shall either (i) enter into a restructured Credit Agreement with
certain of the Lenders that is acceptable to all Lenders or (ii) obtain
refinancing of the Credit Agreement from third party institutions, in either
case on or before December 30, 2009; and provided, however, that for the
avoidance of doubt, regardless of any determination by the Required Lenders, the
conditions specified in this clause (a) will not be deemed to be satisfied
except upon the agreement of all Lenders;


(b)  Borrowers shall provide and maintain the Cash Collateral described below,
which shall be held by the Agent in a blocked account pursuant to this Agreement
and the Pledge Agreement;


(c)  Borrowers executing and delivering (i) this Waiver Agreement, and (ii) a
Pledge Agreement (the “Pledge Agreement”), and Borrowers delivering the Cash
Collateral to the Agent, which the Agent acknowledges having received;


(d)  Borrowers shall pay (i) the Waiver Fee described below, (ii) the Agent’s
legal expenses previously incurred for the period from March 1, 2009 through
September 17, 2009 (as reflected in invoices from the Agent’s counsel dated May
20, 2009 and September 18, 2009), and (iii) all other reasonable costs and
expenses of the Agent;


(e)  The form of the Settlement Agreement executed by the Borrowers shall not
differ from the form previously reviewed by the Agent;


(f)  The cash amount payable pursuant to the Settlement Agreement will not
exceed $22,250,000, which shall include (i) a cash settlement payment of not
more than $18,250,000, which shall be in full satisfaction of all liabilities or
other obligations of the Borrowers and the Guarantors arising out of or related
to the disputes relating to the Kington Proceedings, and (ii) not more than
$4,000,000 of associated costs and expenses of the Borrowers and the Guarantors,
including legal fees related to the Kington Proceedings;


(g)  The Borrowers shall have paid the full amount required by the Settlement
Agreement.


(h)  No Default or Event of Default (other than the Specified Defaults waived
herein) shall occur; and


(i)  This Waiver Agreement shall be executed by Lenders constituting the
Required Lenders.


4.  Cash Collateral.  Borrowers shall provide to the Lenders cash collateral in
an amount equal to the Dollar Equivalent of the Outstanding Amount of the Loans,
L/C Obligations and Bankers’ Acceptances, and will provide additional cash
collateral from time to time as necessary to meet the requirements of this
section (the foregoing, the “Cash Collateral”).  Within two Business Days’
written notice by the Agent, the Borrowers will deposit additional Cash
Collateral from time to time to the extent necessary to cover currency
fluctuations between the

 
-2-

--------------------------------------------------------------------------------

 

U.S. Dollar and the Canadian Dollar so that the amount of the Cash Collateral
will be sufficient to cover those Loans, L/C Obligations and Bankers’
Acceptances that are denominated in Canadian Dollars.  The Cash Collateral will
be wired by the Borrowers to the Agent to be held in a blocked account for the
benefit of the Lenders.  The Termination Date will constitute an “Event of
Default” under the Pledge Agreement, and the Agent shall thereupon apply the
Cash Collateral to the payment of the Obligations for the benefit of the Lenders
without any further action by the Required Lenders or the Borrowers or notice to
the Borrowers.  Upon occurrence of the Termination Date, the Commitments and the
Credit Agreement shall automatically terminate, except that nothing herein shall
terminate or otherwise impair those expense reimbursement, indemnification or
other provisions of the Credit Agreement and the other Loan Documents which by
their express terms survive the repayment of the Loans and termination of the
Commitments.
 
5.  Waiver Fee.  As a condition to the waiver contained herein, the Borrowers
will pay to the Agent for the account of the consenting Lenders a waiver fee
equal to 25 basis points on the amount of the Outstanding Amount of all Loans,
L/C Obligations, the face amount of all Bankers’ Acceptances, and all other
Obligations outstanding under the Credit Agreement.


6.  Covenants.  The Borrowers and the Guarantors, jointly and severally,
covenant as follows:


(a)  Principal and Interest Payments.  Prior to the Termination Date, the
Borrowers will continue to make regularly scheduled payments of principal and
interest as and when required by the Credit Agreement.


(b)  No Loans or Advances.  Prior to the Termination Date, the Lenders will not
make any further Loans or other advances under the Credit Agreement, issue any
new Letters of Credit, or renew existing Letters of Credit, provided, however,
that the Lenders will renew existing Letters of Credit to the extent that the
Borrowers continues to maintain sufficient Cash Collateral covering all L/C
Obligations, in addition to the Borrowers’ other Obligations.


(c)  Pricing.  Prior to the Termination Date, the Loans, L/C Obligations,
Bankers’ Acceptances, and any other Obligations owing under the Credit Agreement
will bear interest at a rate equal to the applicable rate or Applicable Margin,
as the case may be, for such Loan, L/C Obligation, Banker’s Acceptance or other
Obligation plus two percentage points (2.0%).  By way of clarification, for the
fiscal quarter ending June 30, 2009, the Applicable Margin for Eurodollar Rate
Loans, CDOR Rate Loans, Libor Loans or Bankers’ Acceptances is Level III, with
an Applicable Margin of 0.750%.  Effective from the date hereof, such Applicable
Margin will be increased to 2.750%.  For the fiscal quarter ending December 31,
2009, the Applicable Margin will be as determined pursuant to the Credit
Agreement, plus two percentage points (2.0%).


(d)  Costs and Expenses.  All reasonable costs and expenses of the Agent and the
Lenders, including the reasonable legal fees of the Agent incurred after
September 17, 2009, will be reimbursable by the Borrowers to the Agent as such
costs are incurred but in any event no later than the Termination Date.


(e)  Cure of Certain Defaults.  In the event that the financial statements to be
delivered by the Borrowers pursuant to the Credit Agreement reflect or will
reflect a Default or Event of Default other than the Specified Defaults waived
hereunder, then, upon the Borrowers’ written request, the Agent agrees to use
such amount of the Cash Collateral as is requested by the Borrowers to pay down
the outstanding Loans or other Obligations of the Borrowers to the extent
requested by the Borrowers in writing.  The

 
-3-

--------------------------------------------------------------------------------

 

Agent and the Required Lenders agree that any such paydown of the Obligations
may be reflected on a pro forma basis in the applicable financial statements for
purposes of determining whether the Borrowers were in compliance with their
financial covenants for such fiscal quarter and, if so compliant on a pro forma
basis by reason of such payment, no Event of Default will be deemed to have
occurred in respect of such financial covenant(s).


7.  Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:


(a)  Definition of Loan Documents.  The definition of “Loan Documents” is hereby
amended to include this Waiver Agreement and the Pledge Agreement.
 
(b)  Restrictions on Borrowings.  Section 9.1 is hereby amended by (i) deleting
the period at the end of Section 9.1(i) and replacing it with a semi-colon and
the word “and” and (ii) inserting a new clause (j) as follows:


“(j)  indebtedness of the Borrowers incurred in connection with Liens permitted
by Section 9.2(h).”


(c)  Restrictions on Liens.  Section 9.2 is hereby amended by (i) deleting the
period at the end of Section 9.2(g) and replacing it with a semi-colon and the
word “and” and (ii) inserting a new clause (h) as follows:


“(h)  letters of credit from third parties that are not Lenders hereunder, cash
collateral securing such letters of credit and similar third-party financing
transactions and cash collateral supporting such financing transactions that are
entered into by the Borrowers in the ordinary course.”


8.  Conditional Nature of Waivers; Waivers Following Termination Date.  The
waivers contained herein are conditional in nature and subject to the terms and
conditions set forth herein, and shall terminate and be of no further force or
effect upon occurrence of the Termination Date.  Upon the occurrence of the
Termination Date, all Specified Defaults will be reinstated and, upon such
occurrence, the Agent and the Lenders shall have all of the rights under and
pursuant to the Credit Agreement, the other Loan Documents and under law,
including without limitation Article 12 and Section 14.1 of the Credit
Agreement, with respect to all Specified Defaults.  Upon the occurrence of the
Termination Date, the Agent is authorized, without any further notice to or act
by the Borrowers or the Guarantors, to apply all Cash Collateral to the
satisfaction of the Obligations for the benefit of the Lenders.


Nothing herein shall act to waive any Defaults or Events of Default other than
the Specified Defaults.


Neither the failure or delay by the Agent or any Lender to exercise any of its
rights or remedies, nor the acceptance at any time by the Agent or any Lender of
any payments from the Borrowers, nor any provision of this Agreement, shall
operate to amend, modify, waive, release or limit the Agent’s or any Lender’s
rights and remedies or the Borrowers’ or Guarantors’ obligations under the
Credit Agreement or the other Loan Documents, except that the Lender agrees to
forbear from exercising its rights and remedies to the extent and on the terms
and conditions specifically provided in this Agreement.


Any extension of the Termination Date, and any waivers, if any, made by the
Lenders following the Termination Date, shall require the consent of each
Lender, not the Required Lenders, and the Credit Agreement is hereby deemed
amended to the extent necessary to reflect this provision.


9.  Representations and Warranties.  Each of the Borrowers and Guarantors hereby
represents and warrants to the Agent and the Lenders as follows:


Each Borrower and Guarantor has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
has been duly authorized, executed and delivered by the Borrowers and the
Guarantors and does not contravene any law, rule or regulation applicable to any
Borrower or Guarantor or any of the terms of such party’s charter documents,
operating agreement or by-laws or any other indenture, agreement or undertaking
to which any Borrower or Guarantor is a party.  The Borrowers’ and Guarantors’  
 
 
-4-

--------------------------------------------------------------------------------

 
 
obligations contained in this Agreement and the Pledge Agreement, taken together
with their obligations under the Credit Agreement and all related documents,
constitute legal, valid and binding obligations enforceable against the
Borrowers and the Guarantors  in accordance with their respective terms.


10.  Release and Indemnification by Borrowers and Guarantors.  Each of the
Borrowers and the Guarantors hereby releases, acquits and forever discharges the
Agent and each Lender and its subsidiaries, affiliates, officers, directors,
agents, employees, servants, attorneys and representatives (collectively, the
"Released Bank Parties") from any and all claims, demands, debts, actions,
causes of action, suits, contracts, agreements, obligations, accounts, defenses,
rights of offset and liabilities of any kind or character whatsoever, known or
unknown, suspected or unsuspected, in contract or in tort, at law or in equity,
which any Borrower or Guarantor ever had, now has, or might hereafter have
against the Released Bank Parties, jointly or severally, for or by reason or any
matter, cause or thing whatsoever occurring on or prior to the date of this
Agreement.  In addition, the Borrowers and the Guarantors agree not to commence,
join in, prosecute or participate in any suit or other proceeding in a position
which is adverse to any of the Released Bank Parties arising directly or
indirectly from any of the foregoing matters.  The Borrower agrees to hold the
Lender harmless from and against any and all liabilities, claims, demands, costs
and expenses (including, without limitation, reasonable attorneys' fees and
litigation expenses), actions or causes of action, arising out of or relating to
any breach of any covenant or agreement or the incorrectness or inaccuracy of
any representation and warranty of the Borrower or any document delivered to the
Lender by the Borrower or any other person on behalf of the Borrower pursuant to
the terms of this Agreement.


11.  Further Assurances.  The Borrowers and the Guarantors agree to do, make,
execute and deliver all such additional further acts, things, assurances and
instruments as the Agent may reasonably require to carry into effect the
provisions and intent of this Agreement.


12.  Miscellaneous.  This Waiver Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts and shall take
effect as a sealed instrument under such laws.  Except as expressly amended
hereby, the Credit Agreement and the other Loan Documents are hereby ratified
and confirmed and remain in full force and effect.  Except as expressly set
forth herein, the Agent and the Lenders expressly reserve all of their rights
under the Credit Agreement, the other Loan Documents and under law.


 
 
 
 

 
 
[signature pages follow on next page]
 


 

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as of the date first set forth above.
 

 
LOJACK CORPORATION
 
By: /s/ Ronald V. Waters
Title: President and CEO
 
   
LOJACK EXCHANGECO CANADA INC.
 
By: /s/ Richard T. Riley
Title: President
 
   
RBS CITIZENS, NATIONAL ASSOCIATION
(successor by merger to Citizens Bank of
Massachusetts), as Administrative Agent, Issuing Bank
and a Lender
 
By: /s/ David Bugbee
Title: Senior Vice President
 
   
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
By: /s/ Peter M. Killea
Title: Vice President
 
   
 
ROYAL BANK OF CANADA, acting through its New
York branch, as Revolving Credit Lender
 
By: /s/ Dustin Craven
Title: Attorney-in-Fact
 

[Signatures continued on next page]

 
-6-

--------------------------------------------------------------------------------

 






 
SOVEREIGN BANK
 
By: /s/ Greg Batsevitsky
Title: Senior Vice President
 
 
 
JPMORGAN CHASE BANK, N.A., Toronto Branch
 
By: /s/ Michael Tam
Title: Senior Vice President
 
 
ROYAL BANK OF CANADA, as Term Lender and Canadian Lender
 
By: /s/ Guy Rochette
Title: Authorized Signatory
 




 
-7-

--------------------------------------------------------------------------------

 

CONSENT OF GUARANTORS


LoJack Global LLC, LoJack Operating Company, L.P. and Boomerang Tracking Inc.
(collectively, the “Guarantors”) have each guarantied certain indebtedness,
obligations and liabilities of the Borrowers pursuant to Guarantees dated as of
July 20, 2007 and delivered in connection with the Credit Agreement
(collectively, the “Guarantees”).  By executing this consent, each Guarantor
hereby absolutely and unconditionally reaffirms to Agent and the Lenders that
its Guaranty remains in full force and effect.  In addition, each Guarantor
hereby acknowledges and agrees to the terms and conditions of the foregoing
First Amendment and of the Credit Agreement and the other Loan Documents as
amended hereby (including, without limitation, the making of any representations
and warranties and the performance of any covenants applicable to it herein or
therein).
 

   
LOJACK GLOBAL LLC
 
By: /s/ Richard T. Riley
Title: President
 
LOJACK OPERATING COMPANY, L.P.
 
By: LoJack Corporation
Its: General Partner
 
By: /s/ Ronald V. Waters
Title: President and Chief Executive Officer
 
BOOMERANG TRACKING INC.
 
By: /s/ Richard T. Riley
Title: President
 










 
-8-

--------------------------------------------------------------------------------

 





Definitions


Kington Proceedings.  The proceedings involving Kington Holdings Limited and its
affiliates that are referenced in Note 12 (under the caption “China Related
Litigation”) to the financial statements included in LoJack’s Quarterly Report
on Form 10-Q for the fiscal quarter ended June 30, 2009 and any disputes related
thereto.


Pledge Agreement.  Defined in Section 3(c).


Settlement Agreement.  Defined in preamble.


Settlement Amount.  A cash amount not to exceed $22,250,000, which shall include
a cash payment not to exceed $18,250,000 in settlement payments made on account
of the Kington Proceedings, and up to $4,000,000 in legal fees and other costs
of the Borrowers associated with the Kington Proceedings.


Specified Defaults.  The Defaults or Events of Default arising under any
financial covenants of the Borrowers contained in the Credit Agreement and any
financial statements of the Borrowers relating thereto (including without
limitation the fiscal periods ending September 30, 2009 and December 31, 2009).


Termination Date.  Defined in Section 3.
 
 
 
 
 
 
 
 
 
 
 
 
 
-9-

--------------------------------------------------------------------------------

